Opinion filed January 26, 2012




                                             In The


   Eleventh Court of Appeals
                                           __________

                                     No. 11-10-00338-CR
                                         __________

                         WALTER RAY BRIDGES, Appellant

                                                 V.

                               STATE OF TEXAS, Appellee


                            On Appeal from the 90th District Court

                                     Stephens County, Texas

                                  Trial Court Cause No. 32,499


                            MEMORANDUM                   OPINION
       On November 10, 2011, after the attorney of record failed to file a brief in this case and
sent this court a motion to dismiss appeal that did not comply with TEX. R. APP. P. 42.2 because
it was not signed by appellant, Walter Ray Bridges, we abated the appeal. We requested that the
trial court conduct a hearing pursuant to TEX. R. APP. P. 38.8(b) to determine, among other
things, whether appellant desired to prosecute his appeal. The trial court held the hearing on
December 13, 2011, and the supplemental records from that hearing have been furnished to this
court. After the hearing, the trial court entered an order stating that appellant “does not desire to
prosecute his appeal” and that appellant “agrees that the Motion to Dismiss Appeal be granted.”
The record from the hearing supports the trial court’s determinations. The record shows that
appellant appeared at the hearing, stated in open court that he no longer desired to pursue his
appeal, and asked that this court grant the motion to dismiss his appeal.
       In accordance with appellant’s request, we dismiss the appeal.


                                                             PER CURIAM

January 26, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                 2